internal_revenue_service number release date index number -------------------------------------------------------- ---------------------------------- ------------------------------------- -------------------- --------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- --------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-123430-18 date date re ------------------------------------- legend taxpayer date date date ---------------------------------------------------- --------------------- ------------------ ------------------ dear ----------------------------------------- this responds to your authorized representative's letter of date requesting a special actuarial factor to be used to value certain gifts made by taxpayer during her lifetime the facts and representations are as follows taxpayer was born on date taxpayer is the income_beneficiary of three trusts on date taxpayer utilized the disclaimer provisions expressly provided in the three trusts and disclaimed her life estates at the time taxpayer disclaimed taxpayer had been medically diagnosed as suffering from cancer and was in hospice care taxpayer's medical prognosis was that she was terminally ill and that there was at least a fifty percent probability that taxpayer would die within one year of date taxpayer died five days later date the representatives of taxpayer's estate now request a ruling pursuant to sec_25_2512-5 of the gift_tax regulations and sec_25_7520-3 of the procedure and administration regulations for the applicable actuarial factor to be used in valuing the date disclaimers of the life_estate interests plr-123430-18 sec_25_2512-5 generally provides that except as otherwise provided in sec_25_2512-5 and sec_25_7520-3 the fair_market_value of annuities unitrust interests life estates terms of years remainders and reversions transferred by gift is the present_value of the interests determined under sec_25_2512-5 sec_25_2512-5 provides that if the valuation_date for the gift is after date the fair_market_value of annuities life estates terms of years remainders and reversions transferred after date is the present_value of such interest determined under sec_25_2512-5 and by use of standard or special sec_7520 actuarial factors sec_25_2512-5 provides generally that if the interest to be valued is the right of a person to receive the income of certain property or to use certain nonincome-producing property for a term of years or for the life of one individual the present_value of the interest is computed by multiplying the value of the property by the appropriate term-of-years or life interest actuarial factor that corresponds to the applicable sec_7520 interest rate and term-of-years or life interest period sec_25_2512-5 provides that if a special actuarial factor is required the service may furnish the factor to the donor upon a request for a ruling the request for a ruling must be accompanied by a recitation of the facts including a statement of the date of birth for each measuring life the date of the gift any other applicable facts and a copy of the will trust or other relevant documents sec_25_7520-1 provides that except as otherwise provided in this section and sec_25_7520-3 relating to exceptions to the use of prescribed tables under certain circumstances in the case of gifts made after date the fair_market_value of annuities interests for life or for a term of years including unitrust interests remainders and reversions is their present_value determined under this section sec_25_7520-1 provides generally that valuation under sec_7520 consists of an interest rate component and a mortality component sec_25_7520-3 provides that except as provided in sec_25_7520-3 the mortality component prescribed under sec_7520 may not be used to determine the present_value of an annuity income_interest remainder_interest or reversionary_interest if an individual who is a measuring life dies or is terminally ill at the time the gift is completed for purposes of this paragraph an individual who is known to have an incurable illness or other deteriorating physical condition is considered terminally ill if there is at least a percent probability that the individual will die within year however if the individual survives for eighteen months or longer after the date the gift is completed that individual shall be presumed to have not been terminally ill at the date the gift was completed unless the contrary is established by clear_and_convincing evidence plr-123430-18 in the present case taxpayer disclaimed her life_estate interests in three trusts on date the disclaimer constituted completed gifts to the owners of the remainder interests in the trusts at the time the gifts were made taxpayer had been diagnosed as being terminally ill with at least a fifty percent probability that she would die within one year of date taxpayer died on date because taxpayer was terminally ill within the meaning of sec_25_7520-3 at the time of the date gifts the mortality component prescribed under sec_7520 for ordinary life_estate interests may not be used to determine the present_value of the life_estate interests dislcaimed by taxpayer on date thus an actuarial factor of must be used in valuing the gifts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
